DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, references of record, taken alone or in combination, fail to teach or fairly suggest “providing the graphic object to a Graphical Processing Unit (GPU) through the Open GLES API, including providing the set of index values in a first acceptable graphic format of the Open GLES API to the GPU, and providing the color palette in a second acceptable graphic format of the Open GLES API to the GPU, wherein the set of index values and the color palette are processed separately in the GPU and the first acceptable graphic format corresponds to a one-dimensional matrix and the second acceptable graphic format corresponds to a two-dimensional matrix”.
Claims 19 and 20 are interpreted and allowed for the same reason as claim 1.
Regarding claim 11, the reason for allowance is the same as in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            2/26/2021